STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             December 12, 2017
              Plaintiff-Appellee,

v                                                            No. 334213
                                                             Oakland Circuit Court
JOSEPH CHRISTOPHER MAZZIO,                                   LC No. 2012-242291-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and CAVANAGH and CAMERON, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                      /s/ Kathleen Jansen




                                          -1-